Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., serrations, to allow for a reduction in the force that is needed for piercing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Applicant argues that the Ring reference does not describe the use of serrations and vibrations allow for reduction in force needed for piercing which is not recited in the claims.
Applicant further argues that one of ordinary skill in the art would not see the Fukuda reference as teaching a flexible material. However, in the below cited reference to Fukuda, materials listed as “poly lactic acid, poly glycolic acid, poly caprolactone, collagen, amylum, hyaluronic acid, alginic acid, chitin, chitosan, cellulose, gelatin, and the compound/composition/copolymer/poly-microparticle thereof.” [0058]) are flexible. While Fukuda does not explicitly use the word flexible, the materials used by Fukuda are known to be flexible for example cellulose, collagen, gelatin, etc,. Fukuda utilizes flexible material for biodegradability ([0011]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the material of Ring with the flexible material of Fukuda in order to make the material biodegradable. While Fukuda does not use the same teaching, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the material of Ring with the flexible material of Fukuda in order to make the material biodegradable.
Claim 13 is newly added. Claims 1-13 are examined on their merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 2015/0290390) in view of Fukuda (US 2005/0149088).
Regarding claim 1, Ring discloses a cannula comprising a catheter body (102) having a proximal and distal end (figure 2 opposite ends of the catheter), a needle (110, figure 10) provided at the distal end of the catheter body, an actuator (62, figure 16, [0049]) for vibrating the needle and the needle having serrations (156, 158) on an outer surface (figure 10).
Ring does not disclose the catheter body being flexible.
Fukuda discloses a lancet for moving fluid made of flexible material ([0011, 0058]).
Fukuda utilizes flexible material for biodegradability ([0011]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the material of Ring with the flexible material of Fukuda in order to make the material biodegradable.
Regarding claim 2, Ring further discloses a channel (channel inside 110, best seen in figure 5) extending through the needle, the channel being coupled with a lumen (104, [0031]) inside the catheter body. The limitation, “so that blood is configured to enter into the lumen via the channel” is interpreted as intended use. In this case, the Ring cannula is already used to move fluid so it also can move blood through the lumen via the channel.
Regarding claim 3, Ring further discloses the actuator being arranged so that the needle vibrates along a longitudinal direction of the needle ([0049], Actuation of the vibration generator 62 may dislodge an obstruction or blockage from the end of the cannula 54, move the tip of the 
Regarding claim 4, Ring and Fukuda do not teach an amplitude of the vibrations is between .05mm and .2mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ring to have a vibration amplitude of between .05mm and .2mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ring would not operate differently with the claimed amplitude and since amplitude of the vibrations allows the device to remove material as desired and the device would function appropriately having the claimed amplitude. Further, applicant places no criticality on the range claimed.
Regarding claim 11, Ring further discloses the catheter being steerable (joint 124, figure 2, the joint and entire device is steerable through manipulation by user).
Regarding claim 13, Ring and Fukuda do not teach an amplitude of the vibrations is approximately 0.1mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ring to have a vibration amplitude of 0.1mm. since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d .

Claims 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 2015/0290390) in view of Fukuda (US 2005/0149088) further in view of Edwards (US 5470308) 
Regarding claim 5, Ring further discloses the actuator arranged to be driven by electricity ([0029], [0049]). 
Ring and Fukuda do not disclose the catheter body comprises wires inside the catheter body, arranged for conducting electricity to the actuator.
Edwards discloses a medical probe relatively pertinent to Applicants posed problem of moving fluid. Edwards teaches an embedded wire (1408, figure 17, col 12, lines 4-21) inside the catheter body (1400) arranged for conducting electricity to the actuator (1410, figure 17, col 12m lines 4-21). 
Edwards provides wires embedded in the catheter in order to apply signal to the location in the catheter (col 12, lines 4-21). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Ring and Fukuda with the embedded wires of Edwards to allow signal to be applied to the location on the catheter.
Regarding claim 7, Ring further discloses the actuator is a piezo element arranged between the body and the proximal end of the needle ([0049], figure 16).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 2015/0290390) in view of Fukuda (US 2005/0149088) further in view of Edwards US 5470308) further in view of Desai (US 2013/0296885).

Desai discloses a probe actuator relatively pertinent to problem posed by Applicant of creating steerable catheters. Desai teaches an actuator (42, figure 1B and 2, [0104]) surrounded by electrically insulating sheath (60, figure 1B and figure 2, [0104]), the sheath being arranged so as to also surround a proximal portion of the needle (figure 1B and 2).
Desai provides a sheath to provide heat isolation ([0149]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cited prior art with the sheath of Desai in order to provide heat isolation for the entire device.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 2015/0290390) in view of Fukuda (US 2005/0149088) further in view of Aoyanagi (JP 2012245028).
Regarding claim 8, Ring discloses one or more conduits (lumen inside wall 132, best shown in figure 5) inside the catheter body arranged to conduct the fluid to the actuator. Ring and Fukuda not disclose the actuator arranged to be driven by fluid.
Aoyanagi discloses a needle for creating a puncture and teaches an actuator (30, [0023], figure 1) driven by fluid.
Aoyanagi discloses an actuator for driving the sheath to create the puncture ([0023-0024]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the actuator of Ring with the actuator of Aoyanagi in order to create the needle vibration. Both types of actuators are functionally equivalent and Ring would perform normally with the substitution.
Regarding claim 9, Ring and Fukuda do not disclose the actuator is a ring-shaped element provided so as to surround a longitudinal central axis of the catheter body.

Aoyanagi discloses an actuator for driving the sheath to create the puncture ([0023-0024]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the actuator of Ring with the actuator of Aoyanagi in order to create the needle vibration. Both types of actuators are functionally equivalent and Ring would perform normally with the substitution.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 2015/0290390) in view of Fukuda (US 2005/0149088) further in view of Hyde (US 2015/0374929)
Regarding claim 10 and 12, Ring does not disclose the needle made of a material whose hardness increases when moving away from the tip of the needle, decrease hardness is a monotone function of the distance from the tip along the longitudinal direction and of the direction from the distalmost tip of the needle along the radial direction. Ring further discloses the needle made of metal ([0051]) but does not teach needle made from a group consisting of monolithic steel alloy, sintered metal, sintered ceramic, sintered polymer.
Hyde discloses a needle assembly for creating punctures and teaches using sintered metal ([0151], [0094]) for the needle. Sintered metal is interpreted as a material with hardness increasing when moving from the tip of the needle as the Applicant only lists these materials for the needle.
Hyde discloses sintered metal for specific material properties and be able to pierce material as desired ([0098]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the needle material of Ring with the needle material of Hyde in order to achieve specific material properties desired by the user. Needle materials would be functionally equivalent and Ring would perform normally with the substitution.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner




/KAI H WENG/Examiner, Art Unit 3781